Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered May 16, 2011, which, to the extent appealed from as limited by the briefs, denied the petition for leave to file a late notice of claim, unanimously affirmed, without costs.
Petitioner’s alleged inability to identify the proper party to sue is not a reasonable excuse for failing to serve a timely notice of claim (see Arias v New York City Hous. Auth., 40 AD3d 298, 299 [1st Dept 2007]). Petitioner does not even attempt to argue that respondent acquired actual knowledge of the essential facts constituting the claim within 90 days after the claim arose or a reasonable time thereafter (see General Municipal Law § 50-e [5]). Nor has he demonstrated a lack of prejudice from the delay (see Matter of Lauray v City of New York, 62 AD3d 467 [1st Dept 2009]). Concur — Gonzalez, P.J., Saxe, Catterson and Acosta, JJ.